Title: To Benjamin Franklin from Courtney Melmoth, 12 May 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir,
Paris 12 May 1778
I wish you would (in the present Exigence) extend your Confidence in me for the 15 Louis, as it would be of infinitely greater Service; and I hope you will believe I would not forfeit my Esteem with Dr. Franklin for 5 Guineas more or less. No, Sir, be assur’d I will, in the course of a very short time, either come myself to discharge my Pecuniary obligations at Passi and Paris, or else I will empower a Person to shew that I do not want either Probity or gratitude: As I shall certainly set off in a Day or two and privately[?] you will extremely honour me by giving the Money to the bearer. Mrs. Melmoth begs it to be rememberd that she is amongst the thousands of your warm Admirers, and I am with the most affectionate Zeal, and most cordial wishes Sir Your most grateful Servant
Courtney Melmoth

I return the Latin M.S. which I found too technical to do justice to; it is however admirably worth the translation of an abler hand. I will return a Note of hand immediately on the receipt of your indulgent favor. Indulge me by preserving the knowledge of my going to England totally to your own breast and that of your Grandson, as the least mention might prevent even the justice of my Intentions.
May God bless you Sir.

 
Addressed: A Monsieur / Monsieur Franklin / A Passi
